Citation Nr: 0707751	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Des Moines, Iowa.  A travel Board hearing was 
held in July 2006 regarding this appeal; a transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1. Although it was not noted on the veteran's August 1964 
entrance examination, hypertension clearly and unmistakably 
pre-existed the veteran's active service.

2. The evidence does not clearly and unmistakably show that 
there was no permanent aggravation of the veteran's pre-
existing hypertension during service.


CONCLUSION OF LAW

The veteran's hypertension was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

The veteran is seeking service connection for hypertension.  
After a careful review of the evidence of record, the Board 
finds that the evidence is in favor a grant of service 
connection for hypertension.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (2006).  If this burden is 
met, then the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

The veteran's August 1964 entrance examination notes his 
blood pressure (BP) to be 158/98; however, there is no 
indication that he was diagnosed with hypertension upon 
entry, nor was a pre-existing diagnosis noted.  Thus, the 
veteran's hypertension was not "noted" when he entered 
active duty, and the presumption of soundness applies.  

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board observes that the veteran 
testified that he was not diagnosed with hypertension until 
service, nor could he recall having any hypertensive problems 
prior to service.  In contrast, a September 2003 VA 
examination report indicates a diagnosis of essential 
hypertension existing prior to enlistment.  The Board notes 
that this conclusion was made after a careful review of the 
veteran's service medical records, including numerous BP 
readings taken during the veteran's active service.  

The Board observes that the veteran's statements regarding 
the onset of his hypertension are not considered competent 
because, as a layperson, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the opinion of the September 
2003 VA examiner is competent, and the Board finds that this 
constitutes clear and unmistakable evidence that the 
veteran's hypertension existed prior to service.

Turning to the question of whether the pre-existing 
hypertension was aggravated by service, the Board notes that 
service medical records from the veteran's period of active 
duty show that he had multiple BP readings taken during 
service.  In fact, a December 1967 service medical record 
contains three recorded BP readings taken over a three-day 
period.  The Board notes that there is no formal diagnosis of 
hypertension in service; however, the veteran's June 1968 
separation examination indicates that he reported being told 
he had high blood pressure in 1967 due to being overweight.  
The examination report notes that there are no complications 
and no negative aftereffects.  

Such evidence appears to support a finding that the veteran's 
hypertension was not aggravated by active service.  
Additionally, the record contains an August 2005 VA 
examination report which provides an opinion that the 
veteran's service did not worsen his hypertension.  In 
support of this conclusion, the VA examiner noted a number of 
factors exhibited by the veteran which have been shown to 
increase one's BP, including cigarette smoking, sedentary 
lifestyle, obesity, and gender.  

While the evidence discussed above tends to show that the 
veteran's hypertension was not aggravated by service, the 
Board observes that the government's burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one.  Therefore, with consideration of 
all the evidence of record, the Board concludes that there is 
not clear and unmistakable evidence that the veteran's 
hypertension was not aggravated by active service.  In this 
regard, the Board points to a December 2003 VA examination 
report.  In this report, the VA examiner opined that it is at 
least as likely as not that there was no permanent 
aggravation of the veteran's hypertension by his military 
experience.  Such language indicates that the likelihood that 
the veteran's hypertension was aggravated by service is 
fifty-fifty.  Additionally, although the August 2005 VA 
examiner noted that stress could have only a transient impact 
on a person's BP, the December 2003 VA examiner indicated 
that the response of stress on patients is entirely dependent 
upon the individual's personality.  

The Board notes that at his July 2006 Board hearing, the 
veteran testified that beginning in service, his body began 
to react physically to stress.  Specifically, his face would 
redden and he experienced expanding chest pressure.  He also 
testified that shortly after service he began taking 
medication for hypertension, and that he continues to take 
medication today.  In light of the August 2005 VA examiner's 
opinion, the veteran's contention that stress experienced 
during service permanently aggravated his hypertension to the 
point where he needed medication is not infeasible.  

Therefore, with consideration of the August 2005 VA 
examination report and the veteran's testimony, the Board is 
not satisfied that there is clear and unmistakable evidence 
that his pre-existing hypertension was not aggravated by 
active service.  Thus, the veteran is entitled to service 
connection for hypertension.  


ORDER

Entitlement to service connection for hypertension is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


